Citation Nr: 1412232	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of bilateral antrostomies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for residuals of bilateral antrostomies. 

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the Veteran's electronic Virtual VA file.


FINDING OF FACT

No residuals of bilateral antrostomies are demonstrated; at no time during the current appeal period has the Veteran been shown to have sinus disability or has objective pathology manifested by pertinent symptoms been shown.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals bilateral antrostomies are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R.§3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, a VCAA notice letter sent in October 2010 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess.

VA has acquired the Veteran's VA, service and private treatment records to assist with the claim.  In February 2011, VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed sinus condition. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the February 2011 VA examination report is thorough in that it discusses all evidence of record, both lay and medical.  As the VA medical examination report was written after a review of the claims file, an interview with the Veteran, an examination of the Veteran, and contains findings regarding the Veteran's condition supported by the evidence, to include clinical data, the Board finds the examination report adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion as the VA's duty to assist the Veteran with regard to providing an adequate medical examination is met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for Residuals of Bilateral Antrostomies

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran has claimed entitlement to service connection for residuals of bilateral antrostomies.

The Veteran's service treatment records indicate the Veteran was diagnosed in June 1962 with chronic sinusitis and treated in service.  In July 1962 nasal polyps were removed.  Treatment notes from July 1962 indicate that Veteran "was operated on in the ENT clinic on 3 occasions for removal of nasal polyps."  Treatment notes from December 1962 indicate that bilateral antrostomies were performed.

The Veteran's June 1964 separation report indicates the Veteran was in excellent health except for sinusitis condition which needs treatment from time to time. 

A January 2011 VA treatment note indicates the Veteran has a "long hx of sinus "problems."  Pending CT sinuses/VA.  H/o sinus sx in past." 

During the February 2011 VA examination, the Veteran reported undergoing sinus surgery in 1963 during service.  He also reported never having a CAT scan done on his sinuses since his original evaluation and only occasionally using over-the-counter medication when he has problems, such as nasal decongestions. 

The Veteran's sinuses were noted to be clinically normal in the February 2011 VA examination report.  Based on the CAT scan, the examiner concluded "there is evidence of the nasal antral windows which were apparently done in 1963.  They are patent and functioning."  Findings from the CAT scan note "the visible sinuses and mastoids are clear.  No osseous proliferation or destruction."

On examination the February 2011 examiner stated "the external nose is normal, the vestibule is normal, the septum is midline.  Turbinates, meatus and floor of the nose are all normal as is the internal nasal mucosa."  The examiner found that no current evidence of acute or chronic nose or sinus disease exists."

The record does not otherwise reflect that the Veteran has been diagnosed with a sinus disability since his separation from service.

At the July 2013 Travel Board hearing, the Veteran testified that he started seeing a physician for his sinus condition between July 1964 and July 1965.  He was prescribed a nasal spray, but the Veteran testified over-the-counter sprays worked better.  Private treatment records from January 2008 indicate the Veteran had a sore throat for two weeks and nasal congestion. However, no chronic sinus condition was noted and the records also indicate "no abnormality of the nose or sinuses is noted."  Thus, private treatment records do not establish a current sinus disability.  

The Board notes that the Veteran submitted private treatment records for a sleep study done in September 2004.  The study diagnoses the Veteran with mild to moderate obstructive sleep apnea.  However, the sleep apnea diagnosis is not relevant to the claim on appeal as it is a separate diagnosis distinct from the claim for residuals of bilateral antrostomies and thus, does not support the claim. 

Based on the above, the Board finds that entitlement to service connection for residuals of bilateral antrostomies is not warranted, as the evidence does not demonstrate that the Veteran has a current sinus disability.  Without a current disability, service connection for sinusitis may not be granted.  See Brammer, supra.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for residuals of bilateral antrostomies is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


